Citation Nr: 1628124	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  11-00 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than March 30, 1998, for the award of a total disability rating based upon individual employability due to service-connected disabilities (TDIU).

2.  Entitlement to an effective date earlier than March 30, 1998, for the award of Dependents' Educational Assistance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1958 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA).

In October 2014, the Board remanded this appeal for a Board hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In October 2014, the Board remanded this appeal for a Board videoconference hearing that was subsequently scheduled for March 2015.  While the Veteran's representative submitted a statement received in March 2015 that indicated a desire to cancel such hearing, the Veteran himself submitted multiple statements also received in March 2015 requesting to postpone the Board videoconference hearing.  Specifically, in one such statement addressed to VA and dated March 4, 2015, the Veteran indicated that he plans to attend a future hearing and that he was submitting a letter from a private physician requesting postponement of the hearing due to the severity of his medical condition.  Such statement also indicates that a copy was sent to the Veteran's representative who was, thus, informed of the Veteran's request.  In another Veteran's statement, dated March 11, 2015, and addressed to the Veteran's representative, the Veteran again indicated his intent to "proceed to schedule a new HEARING date."

The Board finds that the case should be remanded to schedule the Veteran a Board hearing.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.704(c).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing at the RO at the earliest available opportunity.  The RO should notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2015).

Due to the Veteran's health and transportation issues, provide the Veteran 90 days' notice of his scheduled hearing if possible.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

